                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL,
INC., a Florida corporation,

             Plaintiff,
v.                                                    Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, as Trustee of
the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida Trust,

            Defendant.
____________________________________

DINA KLEMPF SROCHI, as
Trustee of the LAURA JEAN
KLEMPF REVOCABLE TRUST, a
Florida Trust,

             Counterclaim Plaintiff,
v.

FOODONICS INTERNATIONAL,
INC., a Florida Corporation, and
KEVIN JACQUES KLEMPF,

             Counterclaim Defendants.


                            NOTICE OF TELEPHONE HEARING

      TAKE NOTICE that this case is SET for a telephone hearing on the Motion of

Smith Hulsey & Busey to Withdraw as Counsel for the [Laura] Jean Klempf

[Revocable] Trust (Doc. 258) on WEDNESDAY, JUNE 24, 2020 at 11:00 A.M. The

conference line will be activated at 10:50 a.m. so the hearing may start promptly at

11:00 a.m. If plaintiff/counterclaim defendants intend to file a response to the motion,

they shall do so no later than June 23, 2020.
      The Courtroom Deputy will email the call-in information to counsel of

record (including the Special Master, whose presence is requested) using the

email addresses listed on the Court’s docket for this case. Counsel may share

the call-in information with their clients, but no one else. Any members of the public

or press who wish to listen to the proceedings may email the Courtroom Deputy at

Marielena_Diaz@flmd.uscourts.gov to receive the call-in information.

      To reduce background audio interference, the parties should not use the speaker

function during the call. Further, parties must put their phones on mute when not

speaking. Additionally, each party must identify themselves when speaking so the

court reporter can accurately report the proceedings.

      Persons granted remote access to proceedings are reminded of the general

prohibition against recording and rebroadcasting of court proceedings. Violation of

these prohibitions may result in sanctions, including removal of court-issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or

any other sanction deemed necessary by the Court.

      DATED this 19th day of June, 2020.

                                                TIMOTHY J. CORRIGAN
                                                United States District Judge
                                                By: /s/ Susanne R. Weisman
                                                Susanne R. Weisman
                                                Law Clerk
                                                (904) 549-1304

Copies to:
Counsel of record




                                          -2-
